Citation Nr: 1827920	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  16-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of squamous cell oropharyngeal carcinoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2018, a videoconference hearing was held before the undersigned Veterans Law Judge. At that time, the record was held open for 60 days. To date, no additional evidence has been submitted. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to service connection for skin cancer was previously raised and acknowledged. See March 6, 2012 VCAA letter. The issue, however, was inappropriately considered as part of the claim to reopen entitlement to service connection for squamous cell carcinoma at the base of the tongue and was not separately adjudicated by the Agency of Original Jurisdiction (AOJ). The issue was not considered in the statement of the case and the Board does not have jurisdiction over it. Accordingly, the issue of entitlement to service connection for skin cancer, to include basal and squamous cell carcinomas, is referred to the AOJ for adjudication on the merits. 38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (2017).


FINDINGS OF FACT

1. In October 2005, the Board denied entitlement to service connection for residuals of squamous cell oropharyngeal carcinoma, to include as secondary to exposure to herbicides and asbestos. The Veteran did not appeal and the Chairman of the Board did not order reconsideration.

2. New evidence associated with the record since the final October 2005 Board decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of squamous cell oropharyngeal carcinoma. 


CONCLUSIONS OF LAW

1. The October 2005 Board decision is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of squamous cell oropharyngeal carcinoma. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

In October 2005, the Board denied entitlement to service connection for residuals of squamous cell oropharyngeal carcinoma, essentially based on findings that it did not originate during service, was not manifest to a compensable degree within one year following separation from service, and was not otherwise related to service, including claimed exposure to herbicides and asbestos. The Veteran did not appeal this decision and the Chairman did not order reconsideration. The decision is final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.

In March 2012, the Veteran requested to reopen this claim. In July 2012, VA denied the claim because the evidence submitted was not new and material. The Veteran disagreed with the decision and perfected this appeal. The reasons and bases section of the May 2016 statement of the case indicates the RO confirmed and continued the previous denial on the merits. Regardless whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented. 38 U.S.C. §§ 5108, 7104(b) (2012); see Barnett v. Brown, 8 Vet. App. 1 (1995).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). "New" evidence means existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

At time of final October 2005 Board decision, pertinent evidence included service treatment and personnel records, VA medical records, and the Veteran's testimony and contentions. 

Service treatment records are negative for any complaints or findings relating to oropharyngeal cancer. Service personnel records indicate the Veteran's principal duties were basic combat training from April 1964 to September 1964, scout observer from September 1964 to January 1966, and switchboard operator from January 1966 to April 1966. A May 2003 VA Form 3101 indicates there are no records of exposure to herbicides. 

VA records dated in October 2002 show the Veteran was seen for a mass in the right neck. A February 2003 record shows he underwent a biopsy which demonstrated a poorly differentiated carcinoma. Impression was carcinoma of the base of the tongue. He subsequently underwent radiation therapy for treatment of oropharyngeal squamous cell carcinoma. 

The Veteran contended that he was exposed to herbicides and asbestos during service and that this exposure cased his oropharyngeal carcinoma. At the July 2005 hearing, he testified that he used an herbicide ("24T") for clearing bushes during a 3 week period while he was stationed at Fort Polk, Louisiana. He also said that there was asbestos in the ceiling tiles of the barracks at Fort Polk. 

Evidence received since the October 2005 final Board decision includes the Veteran's contentions and testimony, private medical records, VA records and examinations, as well as information regarding herbicide exposure.

In various statements, the Veteran reported that he was exposed to both asbestos and herbicides while stationed at Fort Polk. 

VA and private records show a history of squamous cell oropharyngeal carcinoma status post radiation therapy. They also document extensive dermatologic treatment and show diagnoses of both squamous cell and basal cell carcinomas of the skin. 

A January 2012 record from Dr. S.D. indicates that the Veteran's military service resulted in extensive actinic and solar damage, as well as probable chemical exposure, and that this has promoted and accelerated his already aggressive forms of nonmelanoma skin cancer. 

A March 2012 statement from Dr. S.S. indicates the Veteran has chronic dermatitis which could very well be a result of exposure to 2, 4-T at Fort Polk. A May 2012 statement from Dr. S.S. indicates that the Veteran's breathing difficulties may be attributable to exposure to 2, 4-T at Fort Polk in 1964. 

A July 2012 statement from Dr. T.J. indicates that he provides the Veteran dermatologic care. He stated that "[t]he constellation of a heavy burden of pre-cancerous lesions, numerous non-melanoma skin cancers, and the development of these cancers in areas not exposed to solar radiation lends me to suspect that [the Veteran's] chemical exposure history plays a strong role in his clinical picture."

In November 2012, the Veteran submitted a list of various individuals that he went to basic training with. In April 2013, the Veteran submitted photographs showing damage to his skin. 

An August 2015 email from the Compensation Service indicates that the Department of Defense list does not show any use, testing, or storage of tactical herbicides at Fort Polk, Louisana. He may have been exposed to commercial herbicides, but these do not fall under the regulations governing tactical herbicides, such as Agent Orange. A February 2016 response from the United States Army and Joint Services Records Research Center (JSRRC) indicates that Army historical records do not document the spraying, testing, transporting, storage, or use of Agent Orange, or any other tactical herbicides at Fort Polk during the period from April to July 1964. 

The Veteran underwent a VA dental examination in March 2016. Following examination, the dentist stated he would have to resort to speculation as to whether any current or past condition of the Veteran's teeth/jaw was related to service. In an April 2016 addendum, the dentist stated that he would have to resort to mere speculation as to the cause of squamous cell carcinoma (to include the condition at the base of the tongue) and in-service asbestos exposure. In a May 2016 addendum, he stated that squamous cell carcinoma can be caused by many factors and the Veteran reported a history of smoking and drinking alcohol, both of which are risks of causing squamous cell carcinoma. 

At the January 2018 hearing, the Veteran testified that he was exposed to asbestos and 245-T while stationed at Fort Polk for basic training. He indicated that they had to cut down bushes and spray herbicides and that the buildings were all in a state of disrepair. He further testified that he was told there were chemicals and asbestos there. 

At the time of the October 2005 Board decision, the record contained evidence showing that the Veteran had been diagnosed with oropharyngeal carcinoma and also included his contentions that he was exposed to asbestos and/or herbicides during active service and that this exposure caused his cancer. What was missing at the time was competent evidence of a nexus. 

As set forth, a significant amount of evidence has been added to the record since the final Board decision. To the extent it merely reiterates his contentions, diagnosis, and shows no in-service evidence of exposure to tactical herbicide agents, it is cumulative and not new. See Anglin. To the extent the evidence shows possible exposure to commercial herbicide agents, it is considered new, but not material as it does not suggest a nexus to service. 

The additionally submitted medical statements are new. While these show a possible relationship between skin cancer and service, they do not suggest a relationship between oropharyngeal carcinoma and service. In this regard, the Board notes that skin cancer is not the same as the oropharyngeal carcinoma. They are different conditions and thus, these statements are not material to the appeal issue. 

The VA dental examination and addendums are new. They are not, however, material as they do not suggest the Veteran's oropharyngeal carcinoma is related to active service or events therein. 

The list of individuals the Veteran served with and the photographs of his skin condition are also new, but they are not material as they do not relate to nexus.

On review, the Veteran has not submitted new evidence relating to an unestablished fact (i.e. evidence showing that his oropharyngeal carcinoma is related to active service, to include exposure to asbestos and/or herbicide agents). Stated differently, at the time of the prior decision, there was evidence of a disability and claims of in-service exposure, but there was no evidence of nexus. The record essentially remains the same after considering the additionally added evidence.

In summary, the Veteran has not presented evidence that was previously not of record that relates to an unestablished fact necessary to substantiate the claim. Accordingly, the appeal to reopen the claim must be denied. 


ORDER

The application to reopen the claim of entitlement to service connection for residuals of squamous cell oropharyngeal carcinoma is denied. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


